Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 1 of 6
            Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 2 of 6




               AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

STATE OF NEW YORK             )
COUNTY OF ERIE                )       SS:
CITY OF BUFFALO               )



       I, Brendan M. Boone, being duly sworn, state as follows:


       1.      I am a Special Agent with the United States Postal Service (USPS), Office of

Inspector General (OIG), in Buffalo, NY, and have been so employed since April 2020.

Before my hiring with the USPS OIG, I was employed as a Special Agent with the United

States Secret Service assigned to the Washington Field Office for over three years. My current

duties include investigating allegations of fraud, waste, and abuse in matters involving the

USPS. I am currently assigned to investigate allegations of mail theft committed by USPS

employees or contractors. I have completed the Criminal Investigator Training Program at

the Federal Law Enforcement Training Center in Brunswick, Georgia. I have also received

additional training covering various topics, including interviewing, legal issues, search

warrants, investigative techniques, and fraud investigations. I have received specialized

training regarding internal mail theft, mail processing, and schemes and techniques employed

by internal mail thieves. In the course of my law enforcement career, I have conducted or

participated in numerous types of investigations, including counterfeit United States currency,

financial crimes, identity theft, fraud, and mail theft.



       2.      This affidavit is made in support of a Criminal Complaint charging

BRANDON WILSON with violating Title 18, United States Code, Section 1703(a) (Delay

or Destruction of Mail).


                                                1
            Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 3 of 6




       3.      The facts set forth in this affidavit are known to me as a result of my

participation in this investigation and information made available to me by law enforcement.

Since this affidavit is being submitted for the limited purpose of securing a criminal complaint,

I have not included each and every fact known to me relating to this investigation. Rather, I

have set forth only those facts that I believe are necessary to establish probable cause to believe

BRANDON WILSON violated Title 18, United States Code, Section 1703(a).



                                     PROBABLE CAUSE

       4.      USPS records establish BRANDON WILSON was hired by the USPS in 2019

and works as a city carrier assistant assigned to the West Seneca, NY Post Office. WILSON

is frequently tasked with working at post offices throughout the City of Buffalo, to include the

Westside Station, Eastside Station, Central Park Station, and Cheektowaga.



       5.      It is the goal of the USPS to deliver the mail in a timely and efficient manner.

To this end, the USPS hires individuals to serve as city and rural carriers, commonly known

as letter carriers. These employees are responsible for taking the mail to the street for delivery.

Among the duties assigned to a letter carrier are to deliver all mail and parcels that are destined

to an assigned mail route, and also to collect any outgoing mail that USPS customers place

in outgoing residential mailboxes or in public blue drop boxes.



       6.      Once a letter or package has been accepted for delivery through any mailbox,

drop box, or during an over-the-counter transaction, that item is within the care, custody, and


                                                2
            Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 4 of 6




control of the USPS until it is delivered at its intended destination. It is the duty of every

USPS employee to protect and ensure the safe delivery of each mail item.



       7.      On November 3, 2020, the USPS OIG received notification from the National

Law Enforcement Communications Center of possible USPS employee misconduct. At

approximately 7:34 p.m. on the aforementioned date, United States Customs and Border

Protection (CBP) Officers encountered WILSON on inbound lane 9 at the Peace Bridge Port

of Entry in Buffalo, New York, operating a 2016 Chevrolet Impala bearing New York State

license plate JPN6601. As part of a standard CBP vehicle sweep, WILSON opened the trunk

of the vehicle for CBP Officers. A USPS mail bin containing numerous mail pieces was

observed by CBP inside the trunk of WILSON’S Chevrolet Impala. CBP officers also

observed in the vehicle multiple USPS uniform items bearing the USPS logo along with a

USPS identification badge bearing WILSON’s name. WILSON stated the mail belonged to

him (WILSON) and his mother, however, could not account for additional names printed on

the mail pieces. WILSON informed the CBP he had intended to deliver the mail and had

forgotten to return the mail pieces to the post office. WILSON was subsequently detained by

CBP and taken to the CBP Station, 1 Peace Bridge Plaza, Buffalo, NY.



       8.      Continuing on November 3, 2020, your affiant responded to the CBP Station

and retrieved all recovered USPS mail pieces, discovered both in and out of the USPS mail

container, from the trunk compartment of WILSON’S vehicle.




                                              3
            Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 5 of 6




       8.      Subsequent inventory of the recovered USPS mail pieces revealed three

absentee ballots sent to two Buffalo, NY addresses from the Erie County, NY Board of

Elections, 106 political mailings, 220 first class mailings, and 484 standard mailings for an

approximate total of 813 mail pieces. The first-class letter mailings revealed mail to

destination zip codes 14227, 14211, 14214, and with the majority destined for 14215.

Cancellation dates of the first-class mailings showed seven dates between September 16, 2020

and October 26, 2020.



       9.      On November 3, 2020, USPS OIG Special Agents conducted a custodial

interview of WILSON inside the CBP Station. WILSON admitted to placing mail from his

assigned delivery routes into the trunk of his vehicle.



       10.     Beginning in September 2020, WILSON estimated he placed mail from his

delivery routes into the trunk of his vehicle on more than four but less than ten instances after

returning to the post office from his assigned route. WILSON intended to whittle down the

amount of mail in the trunk of his vehicle by placing a small amount of the mail into USPS

mis sort containers in the morning before his shift began. WILSON last reintroduced mailings

into the mail stream in this fashion approximately three weeks prior the date of interview.



       11.     WILSON denied discarding mail pieces and denied stealing greeting cards,

cash, or checks from his delivery route. WILSON denied knowledge of the three election

ballots discovered within the recovered mail.




                                                4
Case 1:20-mj-01162-JJM Document 1 Filed 11/04/20 Page 6 of 6
